Citation Nr: 0822431	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1968.  The service records also reflects various periods of 
active duty for training (ACDUTRA) in the 1970s.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2008.  A copy of the 
transcript of that hearing is of record.  Additional evidence 
received at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2007); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below.  That claim is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was neither 
manifested during the veteran's active duty service or within 
one year of discharge from service nor is any current 
bilateral sensorineural hearing loss otherwise related to 
service.

2.  Tinnitus was neither manifested during the veteran's 
active duty service nor is any current tinnitus otherwise 
related to such service.
CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active duty for training, 
active duty service, and it may not be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 
5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty for training or active duty service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1154(b), 
5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the RO sent 
the veteran numerous letters (April 2004, June 2004, July 
2004, and November 2004) which specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 200738 C.F.R. § 3.303(d) 
(2007).  See also 38 U.S.C.A. §§ 101(24), 106 (pertaining to 
active duty for training).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Bilateral Hearing Loss and Tinnitus

The veteran alleges that he incurred bilateral hearing loss 
and tinnitus as a result military service.  At the recent 
hearing, he testified as to inservice problems with his ears.  
He recalled that his ears were flushed out during service and 
that he was given antibiotics for an ear problem.  He 
recalled that his ears were bleeding.  He also reported 
inservice noise exposure and pointed out that he did not use 
ear protection.  He said that his tinnitus started during 
service and was now constant.  He reported ear infections 
every six months or so.  (The Board notes that service 
connection for chronic ear infections was denied in January 
2005 and was not appealed.)  

Of record are numerous preservice National Reserve Officers 
Training Corps (NROTC) examination reports, to include 
whispered voice testing results.  Review of these records and 
service treatment records reflects that the veteran responded 
15/15 to whispered voice testing throughout.  Whispered voice 
testing upon ACDUTRA examinations in 1973 and 1974 was also 
15/15.  

The service treatment records do reflect treatment for 
several months in 1965 for ear infections.  However, there 
were no subsequently dated medical records entries regarding 
these infection/complaints or sequelae (to include hearing 
impairment or ringing in the ears) during the veteran's 
remaining years of military service, and, as noted above, 
service connection has been denied for chronic ear 
infections.  

Post service private and VA records are negative for report 
of hearing loss or tinnitus for many years.  The first post 
service report of such was upon VA audiology examination in 
July 2004.  At that time, the veteran reported that his wife 
thought that he had some hearing loss, and he had noticed 
some problems himself when talking to his grandchildren.  He 
said that tinnitus was his main complaint.  He reported 
constant bilateral ringing tinnitus which began 20 years ago.  
This problem had gradually worsened.  He also reported a 
history of on and off problematic ear infections which began 
during service, but he said that he had not had any ear 
infections in several years.  The veteran reported inservice 
noise exposure without the use of hearing protection and 
occupational history of noise exposure with hearing 
protection use.  Audiometric exam showed hearing within 
normal limits from 250-3000 Hz with a moderate sloping to 
severe sensorineural hearing loss at 4-8 kHz.  Speech 
discrimination was to 100 percent in the right ear and 96 
percent in the left ear.  Examination noted acoustic reflexes 
could not be tested due to inability to maintain an 
independent seal, bilaterally.  He was not considered a 
hearing aid candidate.  

Additional VA audiometry examination was conducted in October 
2004.  His primary complaint was tinnitus.  The veteran's 
history of noise exposure during service was noted.  He 
denied post service recreational noise exposure, although it 
was noted that he worked for Secret Service and qualified for 
rifle shooting.  He did not wear ear protection during this 
time.  The veteran said that his tinnitus began around 15 
years or more previous to this test.  There were no 
circumstances that he could pin the tinnitus on.  It seemed 
to be in both ears and chronic.  The veteran described his 
inservice ear infections.  

Following testing, the examiner noted that audiogram findings 
were invalid because of inconsistent responses.  It was 
noted, however, that the veteran had excellent word 
recognition (100 percent in each ear).  The impression was 
pseudohypoacusis.  The examiner's opinion was that hearing 
loss and tinnitus were unrelated to military noise exposure.  
The basis for his opinion was that the reported tinnitus 
occurred 15 years prior to this test and this did not put it 
into the military time frame of 1968.  Thresholds on recent 
evaluations were not in agreement with the responses today, 
but throughout the claimant's military service, he was able 
to respond normally to the whispered voice testing in both 
ears, and therefore, based upon the evidence of inconsistency 
and the validity of his responses when examined for tinnitus 
in the time frame left some question as to when it began.  
However, it seemed to be following and not likely due to the 
time frame of military service.  

Analysis

The Board, having evaluated the probative value of the 
evidence of this case, finds that the veteran's bilateral 
hearing loss, if existent, and tinnitus, were not manifested 
during his active duty service or within one year of 
discharge from service.  Nor is any current bilateral 
sensorineural hearing loss, if existent, or tinnitus, 
otherwise related to service or active duty for training.  

Based upon the above, there simply is no competent medical 
evidence that supports the appellant's contention of an 
etiological relationship between any current hearing loss and 
tinnitus and active service or any active duty for training.  
While he has given conflicting reports of onset of these 
conditions, contemporaneous records reflect no report of 
hearing loss or tinnitus until many, many years after 
service.  Moreover, even though invalid responses were given 
at the most recent evaluation, the VA examiner pointed out 
that speech recognition scores were 100 percent in each ear, 
and he opined that hearing loss and tinnitus were unrelated 
to active service.  He provided a rationale for this opinion 
noting that reports of hearing impairment or tinnitus were 
not indicated until many years after service.  

While hearing loss is a disorder for which presumptive 
service connection is available, in this case, there is no 
evidence in the claims file that any hearing loss manifested 
to a compensable degree within one year of his discharge.  
Thus, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309 (2007).  And the 
preponderance of the medical evidence is against service 
connection for a hearing loss, and for tinnitus, for that 
matter.  Accordingly, service connection for a hearing loss 
and for tinnitus is denied.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

As to the claim for service connection for a right knee 
disorder, it is noted that the veteran had a preexisting 
right knee injury (a torn semi-lunar cartilage) in 1955.  He 
underwent surgery in August of that year, and by October 
1955, there was complete recovery.  He was admitted into 
service with knowledge of this preservice injury.  During 
service, he was seen for right knee complaints on at least 
three occasions - in 1962, 1963, and again in 1967.  The 
diagnosis in 1963 was supra-patellar synovitis.  In 1967, 
there was some right knee swelling, tenderness, and 
instability.  

Post service private records reflect reports of right knee 
pain in 1999 and 2002.  However, no chronic right knee 
disorder was noted.  At the recent personal hearing, the 
veteran testified that he had a right knee disorder and had 
been told that this condition included arthritis.  

The veteran contends that he has current right disability 
that is either of service onset or was aggravated during 
service.  However, he has never had a VA examination for 
compensation and pension purposes for an opinion as to 
whether the preservice right knee injury is implicated in any 
current right knee disability.

In view of treatment and/or consultation in service for all 
of the disorders claimed and for reasons stated above, the 
Board is of the opinion that the appellant should be afforded 
an appropriate medical examination, to include medical 
opinion as to etiology.  It is the province of trained health 
care providers to enter conclusions that require medical 
expertise such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The VA 
adjudicator is not free to substitute his own judgment for 
that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right knee condition, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The appellant should be scheduled for 
an examination by a VA orthopedist to 
determine whether he now has a right knee 
disability that is related to service.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file should be made available to 
the physician designated to examine the 
appellant.  The examiner should indicate 
whether the claims folder was reviewed.  
A comprehensive clinical history should 
be obtained.

Based on a thorough review of the 
evidence of record and physical 
examination, the VA orthopedist should 
provide opinions, with complete rationale 
as to:

a) Whether it is at least as likely as 
not (50 percent chance or greater) that 
the veteran now has a right knee disorder 
that is related to injury in service, b) 
whether any current right knee disability 
is more likely of post service onset?  
Additionally, the examiner is requested 
to c) provide an opinion with supporting 
rationale as to whether it is at least as 
likely as not (50 percent probability or 
better) that the veteran's pre-existing 
right knee disorder (a torn semi-lunar 
cartilage with surgical repair) was 
permanently increased in severity during 
service beyond natural progression of the 
underlying disease process and d) was any 
disease process superimposed on pre-
existing right knee disability during 
service by trauma or otherwise?  The 
opinions requested should be set forth in 
detail.

3.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2007).

4.  The AMC RO should ensure that the 
medical reports requested above comply 
with this remand.  If the reports are 
insufficient, or if any requested action 
is not taken or is deficient, it should 
be returned to the examiner for 
correction.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5  After taking any further development 
deemed appropriate, the AMC RO should re-
adjudicate the issue on appeal.  If the 
benefits are not granted, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


